Case 1:20-cv-02389-DDD-NRN Document 25 Filed 10/23/20 USDC Colorado Page 1 of 35




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

   Civil Action No. 20-cv-2389-DDD-NRN

   ESTATE OF ELIJAH JAVON MCCLAIN, by and through its personal representatives Sheneen
   McClain and Lawayne Mosley;
   SHENEEN MCCLAIN, individually;
   LAWAYNE MOSLEY, individually;

         Plaintiffs,

   v.

   CITY OF AURORA, COLORADO, a municipality;
   OFFICER NATHAN WOODYARD, in his individual and official capacity;
   OFFICER RANDY ROEDEMA, in his individual and official capacity;
   OFFICER JASON ROSENBLATT, in his individual and official capacity;
   OFFICER MATTHEW GREEN, in his individual and official capacity;
   SERGEANT DALE LEONARD, in his individual and official capacity;
   OFFICER ALICIA WARD, in her individual and official capacity;
   OFFICER KYLE DITTRICH, in his individual and official capacity;
   OFFICER ERICA MARRERO, in her individual and official capacity;
   OFFICER JAMES ROOT, in his individual and official capacity;
   OFFICER JORDAN MULLINS-ORCUTT, in his individual and official capacity;
   OFFICER DARREN DUNSON, in his individual and official capacity;
   SERGEANT RACHEL NUNEZ, in her individual and official capacity;
   LIEUTENANT PETER CICHUNIEC, in his individual and official capacity;
   PARAMEDIC JEREMY COOPER, in his individual and official capacity;
   DR. ERIC HILL, in his individual capacity;

         Defendants.
   ______________________________________________________________________________

                               SCHEDULING ORDER
   _____________________________________________________________________________




                                            1
Case 1:20-cv-02389-DDD-NRN Document 25 Filed 10/23/20 USDC Colorado Page 2 of 35




                                   1.         DATE OF CONFERENCE

             The Scheduling/Planning Conference pursuant to Fed. R. Civ. P. 16(b) is scheduled for

   October 22, 2020, at 10:00 a.m. in Courtroom C-203 before Magistrate Judge N. Reid

   Neureiter.1 Appearing for the parties are:

       Mari Newman                                      Peter Morales
       Michael P. Fairhurst                             Isabelle Evans
       Liana Orshan                                     Aurora City Attorney’s Office
       KILLMER, LANE & NEWMAN, LLP                      15151 E. Alameda Parkway, Suite 5300
       1543 Champa Street, Suite 400                    Aurora, CO 80012
       Denver, CO 80202                                 Telephone: (303) 739-7030
       mnew@kln-law.com                                 Facsimile: (303) 739-7042
       mfairhurst@kln-law.com                           pmorales@auroragov.org
       lorshan@kln-law.com                              ievans@auroragov.org
       Attorneys for Plaintiff                          Attorneys for Defendant City of Aurora, and
                                                        Defendants Woodyard, Roedema, Rosenblatt, Green,
       Stephen J. Hensen                                Leonard, Ward, Dittrich, Marrero, Root, Mullins-
       Hensen | DuWaldt                                 Orcutt, Dunson, Nunez, Cichuniec, and Cooper in
       1001 Bannock St., Suite 39                       their official capacities (“Aurora Defendants”)
       Denver, CO 80204
       303-223-0773 p                                   Jonathan M. Abramson
       Mobile: 303-895-4199 c                           Yulia Nikolaevskaya
       steve@hendulaw.com                               Kissinger & Fellman, P.C.
       Attorney for Defendant Dr. Eric Hill             3773 Cherry Creek N. Dr., #900
                                                        Denver, CO 80209
       Michael Lowe                                     Telephone: 303-320-6100
       David Goddard                                    Facsimile: 303-327-8601
       Bruno, Colin & Lowe, P.C.                        jonathan@kandf.com
       1999 Broadway, Suite 4300                        julie@kandf.com
       Denver, Colorado 80202                           Attorneys for Defendants Dittrich, Dunson, Green,
       P: 303.831.1099                                  Leonard, Marrero, Mullins-Orcutt, Nunez, Roedema,
       F: 303.831.1088                                  Root, Rosenblatt, Ward, and Woodyard in their
       mlowe@brunolawyers.com                           individual capacities (“APD Defendants”)
       dgoddard@brunolawyers.com
       Attorneys for Defendants Cichuniec and Cooper
       in their individual capacities (“AFR
       Defendants”)


   1
    The Scheduling Conference will be conducted via telephone. The parties are directed to call the
   conference line as a participant at (888) 398-2342, Access Code 5755390# at the scheduled time.


                                                    2
Case 1:20-cv-02389-DDD-NRN Document 25 Filed 10/23/20 USDC Colorado Page 3 of 35




                             2.      STATEMENT OF JURISDICTION

          This action arises under the Constitution and laws of the United States and is brought

   pursuant to Title 42 U.S.C. § 1983. Jurisdiction is conferred on this Court pursuant to 28 U.S.C.

   § 1331. Jurisdiction supporting Plaintiffs’ claim for attorney fees and costs is conferred by 42

   U.S.C. § 1988. Jurisdiction for Plaintiffs’ supplemental state law claims is conferred by 28

   U.S.C. § 1367.

          Venue is proper in the District of Colorado pursuant to 28 U.S.C. § 1391(b). All of the

   events alleged herein occurred within the State of Colorado.

                       3.         STATEMENT OF CLAIMS AND DEFENSES

       a. Plaintiffs’ statement:2

          At approximately 10:30 p.m. on the evening of August 24, 2019, Elijah McClain had just

   purchased some iced tea from a convenience store a few blocks away from his home in Aurora,

   Colorado, and was walking home. Unbeknownst to Elijah, a passing motorist had called 911 to

   report what the caller viewed as unusual behavior on Elijah’s part: wearing a face mask and

   making arm motions as he walked down the street. The caller made clear that Elijah posed no

   danger to him or anyone else, he was not reporting a crime, and he did not believe Elijah was

   armed – information that was relayed to from dispatch to members of the Aurora Police

   Department (“APD”). Elijah had committed no crime, and he had no weapons.

          Though there was obviously no need for police contact at all, APD dispatched three

   officers to find Elijah. Defendant APD Officer Nathan Woodyard drove one police vehicle,



   2
     The facts section of Plaintiff’s Complaint and Jury Demand is hereby incorporated as if set
   forth fully herein.


                                                    3
Case 1:20-cv-02389-DDD-NRN Document 25 Filed 10/23/20 USDC Colorado Page 4 of 35




   while Defendant Officers Jason Rosenblatt and Randy Roedema arrived in another.

          Defendant Woodyard quickly located Elijah, who was walking down the sidewalk

   normally, minding his own business as he walked the few blocks to his home. Defendant

   Woodyard performed a U-turn so that he could park his car in front of Elijah; Defendants

   Rosenblatt and Roedema parked behind Elijah. Defendant Woodyard exited his vehicle and

   demanded that Elijah stop.

          Elijah continued to walk peacefully down the sidewalk, calmly informing Defendant

   Woodyard that he had a right to walk to his destination. Elijah was correct; he had no legal

   obligation to stop to speak with Defendant Woodyard, and Defendant Woodyard had no legal

   authority to stop him. No circumstances existed that could have reasonably caused any of the

   three officers to believe that (1) Elijah had committed or was about to commit any crime, (2) had

   any weapons, or (3) posed any danger to them, himself, or anyone else.

          Despite this, all three officers almost immediately began to use force against Elijah,

   grabbing him and further escalating the situation. In order to create some justification for the use

   of force, Defendant Roedema told Defendants Woodyard and Rosenblatt—in a notably non-

   urgent tone—that Elijah attempted to grab Defendant Rosenblatt’s holstered gun, a statement

   that is contradicted by both video evidence and the statements provided to investigators after the

   extended use of force.

          Without any justification, Defendant Rosenblatt placed Elijah in a carotid control hold,

   using his forearm and bicep to place pressure on either side of Elijah’s neck and drastically

   reduce the flow of blood to his brain, a notoriously dangerous technique that had already been

   banned by law enforcement across Colorado and the United States, and is now banned in Aurora.



                                                    4
Case 1:20-cv-02389-DDD-NRN Document 25 Filed 10/23/20 USDC Colorado Page 5 of 35




          Elijah was unarmed, weighed approximately 143 pounds (65 kilograms), and was

   restrained by three armed police officers. With Elijah in an entirely helpless and controlled

   position in Defendant Rosenblatt’s grasp, Defendant Woodyard proceeded to tackle Elijah.

   Defendant Woodyard later told investigators that he tackled Elijah to the ground as hard as he

   could. Seconds after Defendant Rosenblatt released his carotid hold, Defendant Woodyard

   applied a second carotid hold to Elijah. Whether or not he was rendered fully unconscious, Elijah

   was plainly left in a vulnerable state that only heightened his terror, confusion, and physical

   peril. Elijah began to vomit.

          The three officers used their full combined weight (approximately 700 pounds) to pin

   Elijah to the ground by putting their body weight on top of his back, legs, and shoulders. Even

   after they handcuffed Elijah behind his back and he was completely under their control, they

   continued to apply force, including pinning him to the ground with their body weight on top of

   him.

          When Defendant APD Sergeant Dale Leonard arrived on scene, he found Elijah on the

   ground, handcuffed, and entirely under the control of Defendants Woodyard, Rosenblatt, and

   Roedema. Sgt. Leonard, without any evidence whatsoever, asserted that Elijah had been using

   drugs; at least one of the other three officers agreed. A toxicology screen later revealed that

   Elijah had no drugs or alcohol in his system beyond legal marijuana.

          Numerous other APD officers filtered into the crime following Defendant Leonard’s

   arrival, including at least Defendants Officer Matthew Green, Officer Alicia Ward, Sergeant

   Rachel Nunez, Officer Jordan Mullins-Orcutt, Officer James Root, Officer Darren Dunson,

   Officer Kyle Dittrich, and Officer Erica Marrero. None of these additional officers took any



                                                     5
Case 1:20-cv-02389-DDD-NRN Document 25 Filed 10/23/20 USDC Colorado Page 6 of 35




   action to prevent the ongoing application of what was obviously excessive force to Elijah, who

   was fully restrained, begging for his life, and in clear peril. Some jumped in and used additional

   force themselves.

          Without any justification, and while Elijah was handcuffed, Defendant Roedema

   repeatedly drove his knee into Elijah’s left arm between the bicep and triceps, inflicting

   tremendous pain on Elijah throughout the APD interaction—sometimes for minutes on end.

   When Elijah made involuntary motions in response to Defendant Roedema’s repeated

   applications of the pain compliance technique, Defendant Roedema shouted at Elijah and

   intentionally inflicted further pain on him. Defendant Roedema repeatedly commanded Elijah to

   stop, roughly jerked Elijah around on the ground, and continued to inflict the muscle-separating

   pain compliance technique to Elijah’s left arm.

          Defendant Leonard later reported that he grew increasingly concerned that Elijah was in

   need of emergency medical attention as the officers awaited the arrival of Aurora Fire Rescue

   (“AFR”); yet, Defendant Leonard took no action to prevent his subordinate officers from

   continuing to inflict excessive and unnecessary force on Elijah. Elijah informed APD Defendants

   on several occasions that his slight movements were involuntary, that the officers’ application of

   force was causing him significant pain, and that he was having difficulty breathing. In one

   instance, he pleaded, “Oh yeah, I’m sorry, I wasn’t trying to do that. It’s just, I can’t breathe

   correctly.”

          Defendant Green, a K-9 officer, took the opportunity to further terrify Elijah in the finest

   tradition of racist American policing, enthusiastically threatening, despite Elijah’s total

   compliance, to sic his dog on the handcuffed, helpless man.



                                                     6
Case 1:20-cv-02389-DDD-NRN Document 25 Filed 10/23/20 USDC Colorado Page 7 of 35




          Defendant Roedema directed another APD Defendant to place pressure on Elijah’s ankle

   as Defendant Roedema continued to apply the pain compliance technique to Elijah’s left arm.

   Despite his professed concern for Elijah’s health, Defendant Leonard also personally participated

   in the excessive force, stepping on Elijah’s lower legs and leaning on them with the bulk of his

   body weight as Defendant Roedema persisted in torturing Elijah.

          Shortly thereafter, Defendant Green replaced Defendant Rosenblatt in holding Elijah’s

   legs. In total, APD Defendants subjected Elijah to at least the above-described force over the

   course of approximately 18 minutes.

          Elijah had committed no crime nor was he suspected of committing any crime, and at no

   point attempted to strike or otherwise harm any APD officer or anyone else. Yet, the APD

   Defendants unlawfully seized Elijah; tackled him to the ground; inflicted a variety of painful and

   dangerous control holds and the crushing force of their collective body weight; tortured him with

   plainly unnecessary pain compliance techniques—even during the approximately fifteen minutes

   after has was handcuffed and completely under their control—and Defendant Rosenblatt

   threatened him with electrocution and the bite of a police dog, among other forceful and

   terrorizing actions.

          Aurora Fire Rescue personnel arrived at the scene approximately nine minutes after

   Defendant Woodyard initially seized Elijah. Defendants Cooper and Cichuniec intentionally and

   recklessly reported false observations in order to claim that Elijah suffered from excited

   delirium, even though Elijah did not display the symptoms of that condition sufficient to

   diagnose it; he did not exhibit paranoia, hallucinations, incoherent speech or shouting, hyper-

   aggression, increased strength, or extreme agitation. AFR’s protocol for patients suffering from



                                                    7
Case 1:20-cv-02389-DDD-NRN Document 25 Filed 10/23/20 USDC Colorado Page 8 of 35




   excited delirium specifies that they may be treated with ketamine. As Defendant Cooper

   continued to observe Elijah, Defendant Cichuniec asked Defendant Cooper if he needed

   narcotics to administer to Elijah. Defendant Cooper requested Ketamine, which Defendants

   Rosenblatt and Roedema enthusiastically agreed with.

          By this time, as a result of the various forms of excessive force detailed above, Elijah was

   suffering from a condition known as metabolic acidosis, which occurs when panic and strenuous

   physical activity (including the struggle to survive and the carotid holds) cause a dramatic

   increase in lactic acid in the blood, leading to a significant drop of the blood’s pH. Despite this,

   and the fact that Elijah was already handcuffed and restrained—and totally compliant—

   Defendants Cichuniec and Cooper decided to further restrain Elijah via chemical restraint. They

   administered 500 milligrams of ketamine to Elijah by syringe—a dose at least 175 milligrams

   higher than Elijah should have received based on his weight. At the time of this incident, AFR

   EMTs, under the purported supervision of AFR EMS medical director Dr. Eric Hill, had a de

   facto custom, policy and/or practice of administering a dose of 500 milligrams in cases in which

   the paramedic could not or simply failed to estimate a patient’s weight – a practice that

   foreseeably would lead to overdoses of the medication, injury, and in Elijah’s case, death.

          No APD or AFR Defendant made any attempt to assess Elijah’s breathing or vital signs

   as they waited for the ketamine to take effect, even though Defendant Cooper later told

   investigators that he was aware that respiratory depression was a potential effect of ketamine.

   The officers and paramedics moved Elijah’s limp body to the gurney approximately three

   minutes after the ketamine injection. Approximately 40 seconds later, Elijah began to take

   labored, abdominal-breathing, agonal breaths, a sign that he was struggling to breathe at all in a



                                                     8
Case 1:20-cv-02389-DDD-NRN Document 25 Filed 10/23/20 USDC Colorado Page 9 of 35




   moment when his body desperately needed to hyperventilate to relieve the deadly effects of the

   acidosis. Approximately one minute after Elijah was moved to the ambulance, the paramedics

   noticed he was in respiratory arrest. The medical personnel attempted life-saving measures and

   rushed Elijah to the hospital.

          Elijah never regained consciousness. He could not overcome the massive damage to his

   body caused by the acidosis from the excessive force inflicted on him, combined with and

   exacerbated by the respiratory depression from the ketamine. Elijah was pronounced brain dead

   on August 27, 2019, after several days on life support. He was taken off life support on August

   30, 2019, and his organs were donated for the benefit of others.

          Aurora’s unconstitutional conduct on the night of August 24, 2019 is part of a larger

   custom, policy, and practice of racism and brutality, as reflected by its conduct both before and

   after its murder of Elijah McClain, a young Black man. For decades, Aurora police have

   persistently brutalized Black people at a rate significantly greater than Caucasians and greater

   than the proportion of Black people in the Aurora community. Many instances of Defendant

   Aurora’s use of excessive force by APD officers, especially against Black people, show that such

   unconstitutional actions are customary and the standard operating procedure in the City of

   Aurora Police Department. Some—but by no means all—examples of cases brought by victims

   of Aurora’s brutality and racist policing are set forth in Plaintiff’s Complaint at ¶¶ 266-354.

          APD Defendants’ treatment of Elijah was engaged in pursuant to Aurora’s custom, policy

   and/or practice of unlawful conduct, including but not limited to: racially-biased policing;

   aggression and violence when policing Black people; using excessive force in its law

   enforcement practices, particularly against Black people; unlawfully detaining, arresting, or



                                                    9
Case 1:20-cv-02389-DDD-NRN Document 25 Filed 10/23/20 USDC Colorado Page 10 of 35




   charging people, particularly Black people, in order to cover up and justify unconstitutional uses

   of excessive force; failing to discipline officers, or even find the officers engaged in wrongdoing,

   in the face of obvious constitutional violations; and failing to adequately train and supervise

   APD officers. Aurora’s longstanding, widespread, and deliberately indifferent custom, habit,

   practice, and/or policy of condoning and ratifying use of excessive force, particularly against

   Black people, have caused Aurora police officers to use unjustified and excessive force,

   particularly against Black people, because Aurora has communicated to APD officers that such

   force is authorized and, indeed, expected, and when used will be defended or covered up by the

   supervisory and municipal apparatus of the City.

          Defendants’ actions, as described herein, deprived Plaintiffs of the rights, privileges,

   liberties, and immunities secured by the Constitution of the United States of America and caused

   other damages. As a result of Defendants’ conduct, Plaintiffs bring the following legal claims:3

          1. Excessive force in violation of the Fourth Amendment pursuant to 42 U.S.C. § 1983

              (Estate of Elijah Javon McClain against Defendants City of Aurora, Officer Nathan

              Woodyard, Officer Randy Roedema, Officer Jason Rosenblatt, Officer Matthew

              Green, Sergeant Dale Leonard, Officer Alicia Ward, Officer Kyle Dittrich, Officer

              Erica Marrero, Officer James Root, Officer Jordan Mullins-Orcutt, Officer Darren

              Dunson, and Sergeant Rachel Nunez);

          2. Denial of equal protection in violation of the Fourteenth Amendment pursuant to 42

              U.S.C. § 1983 (Estate of Elijah Javon McClain against Defendants City of Aurora,



   3
    No Defendant is entitled to qualified immunity, and Plaintiffs object to any discovery stay
   sought by Defendants.


                                                    10
Case 1:20-cv-02389-DDD-NRN Document 25 Filed 10/23/20 USDC Colorado Page 11 of 35




            Officer Nathan Woodyard, Officer Randy Roedema, Officer Jason Rosenblatt,

            Officer Matthew Green, Sergeant Dale Leonard, Officer Alicia Ward, Officer Kyle

            Dittrich, Officer Erica Marrero, Officer James Root, Officer Jordan Mullins-Orcutt,

            Officer Darren Dunson, and Sergeant Rachel Nunez);

         3. Failure to Ensure Basic Safety and Provide Adequate Medical Care and Treatment in

            violation of the Fourteenth Amendment pursuant to 42 U.S.C. § 1983 (Estate of

            Elijah Javon McClain against Defendants City of Aurora, Lieutenant Peter Cichuniec,

            Paramedic Jeremy Cooper, and Dr. Eric Hill);

         4. Substantive Due Process – Deprivation of Liberty – Forcible Administration of

            Medication in violation of the Fourteenth Amendment pursuant to 42 U.S.C. § 1983

            (Estate of Elijah Javon McClain against Lieutenant Peter Cichuniec and Paramedic

            Jeremy Cooper);

         5. Excessive force in violation of the Fourth Amendment and pursuant to 42 U.S.C.

            § 1983 (Estate of Elijah Javon McClain against Lieutenant Peter Cichuniec and

            Paramedic Jeremy Cooper);

         6. Battery Causing Wrongful Death pursuant to Colo. Rev. Stat. § 13-21-201 et seq.

            (Sheneen McClain and LaWayne Mosley against Defendants Officer Nathan

            Woodyard, Officer Randy Roedema, Officer Jason Rosenblatt, Officer Matthew

            Green, Sergeant Dale Leonard, and Officer Alicia Ward);

         7. Negligence Causing Wrongful Death pursuant to Colo. Rev. Stat. § 13-21-201 et seq.

            (Sheneen McClain and LaWayne Mosley against Defendants Officer Nathan

            Woodyard, Officer Randy Roedema, Officer Jason Rosenblatt, Officer Matthew



                                                11
Case 1:20-cv-02389-DDD-NRN Document 25 Filed 10/23/20 USDC Colorado Page 12 of 35




                 Green, Sergeant Dale Leonard, Officer Alicia Ward, Officer Kyle Dittrich, Officer

                 Erica Marrero, Officer Jordan Mullins-Orcutt, Officer Darren Dunson, and Sergeant

                 Rachel Nunez);

          8. Negligence Causing Wrongful Death pursuant to Colo. Rev. Stat. § 13-21-201 et seq.

                 (Sheneen McClain and LaWayne Mosley against Defendants Lieutenant Peter

                 Cichuniec, Paramedic Jeremy Cooper, and Dr. Hill); and

          9. Battery Causing Wrongful Death pursuant to Colo. Rev. Stat. § 13-21-201 et seq.

                 (Sheneen McClain and LaWayne Mosley against Defendants Lieutenant Peter

                 Cichuniec and Paramedic Jeremy Cooper).

      b. Defendants’ statements:

          APD Defendants:          The death of Elijah McClain is a tragedy; however, this tragedy was

   not caused by any acts or omissions of the APD Defendants. APD Defendants deny that they used

   excessive force on Mr. McClain in violation of the Fourth Amendment, that they denied him equal

   protection of the law under the Fourteenth Amendment and that they caused his death by battery

   or neglect.

          On the day in question, Aurora Police Department dispatch received a 911 call. The caller,

   J.V, who provided his name and a phone number, reported seeing Mr. McClain walking down the

   street, wearing a “full-on” ski mask, “acting weird”, “waving his arms around” and that Mr.

   McClain looks “sketchy”. Pursuant to this 911 call of a suspicious person, APD Defendants

   Woodyard, Roedema and Rosenblatt were dispatched to Mr. McClain’s possible location. None

   of the APD Defendants have ever met Mr. McClain before. Defendant Woodyard was first to

   arrive on scene and make contact with Mr. McClain. Defendant Woodyard asked Mr. McClain to



                                                    12
Case 1:20-cv-02389-DDD-NRN Document 25 Filed 10/23/20 USDC Colorado Page 13 of 35




   stop at least 3 times, but Mr. McClain continued to walk away. Defendant Woodyard then

   approached Mr. McClain on foot and asked him to stop again. Mr. McClain stated, “I have a right

   to go where I’m going” and Defendant Woodyard stated “I have a right to stop you because you

   are being suspicious.” Defendant Woodyard was performing an investigative stop and wanted to

   pat Mr. McClain down for weapons. Mr. McClain was walking through a high crime area, he was

   reported being suspicious by a 911 caller, he was wearing a ski mask on a warm summer evening

   and would not stop when asked multiple times. Mr. McClain would not allow himself to be

   searched.

          At that point, Defendant Rosenblatt also arrived on the scene. Defendant Woodyard

   grabbed Mr. McClain’s left arm. Mr. McClain tightened up his arms and pulled them to his chest.

   At that time, Defendant Rosenblatt grabbed Mr. McClain’s right arm, and Defendant Woodyard

   grabbed Mr. McClain’s left arm. Defendant Roedema then arrived on the scene. Defendant

   Woodyard asked Mr. McClain to calm down.

          At that point, Mr. McClain was asked to stop tensing up but he replied, “let me go, no let

   me go, I am an introvert, please respect my boundaries that I’m speaking.” Mr. McClain was asked

   to relax again, and Mr. McClain responded, “I’m going home.” Mr. McClain was once again asked

   to relax or that the officers were going to have to change the situation. Mr. McClain replied, “leave

   me alone.” Officer Roedema stated “stop sir, can you please cooperate, we are going to talk to

   you.” Mr. McClain responded, “can you leave me alone, you guys started to arrest me and I was

   stopping my music to listen, now let me go.” Defendants Woodyard, Roedema and Rosenblatt

   decided to move Mr. McClain to the grassy area nearby. In response to being moved, Mr. McClain

   stated, “I intend to take my power back, I intend to be censored, I intend to be censored.” At that



                                                    13
Case 1:20-cv-02389-DDD-NRN Document 25 Filed 10/23/20 USDC Colorado Page 14 of 35




   time, Defendant Roedema observed Mr. McClain reach out and grab the grip of Defendant

   Rosenblatt’s gun and exclaimed. “he just grabbed your gun” and “he is going for your gun!”.

   Defendants Woodyard and Rosenblatt were not sure whose gun was referenced. Mr. McClain was

   quickly taken down to the ground by all Defendants: Woodyard, Roedema and Rosenblatt.

          Based on the circumstances, Defendant Rosenblatt attempted to use a carotid control hold

   on Mr. McClain but was unsuccessful due to his position. Defendant Woodyard, who was in the

   better position, performed and released the second carotid hold. Aurora Fire Department was called

   to the scene per policy.

           Mr. McClain was handcuffed, but he continued to tense up his body and move around.

   Mr. McClain was conscious and was able to communicate with APD Defendants: McClain told

   Defendant Leonard that he used “mary” (street slang for marijuana), that he was a vegetarian, and

   that he had no gun. Other APD Defendants began arriving at the scene with Defendant Leonard

   first to arrive. Defendants Green, Ward, Dittrich, Marrero, Root, Mullins-Orcutt, Dunson and

   Nunez followed. While paramedics were in route, Mr. McClain remained on the ground. Because

   he continued to move around, he was secured by Defendant Roedema, who was holding his arm,

   and Defendant Rosenblatt, who was holding his legs down. During the struggle, Defendant

   Woodyard lost his glasses and he walked around the scene attempting to find them.

          While on the ground waiting for the ambulance, Defendants Green and Leonard assisted

   in holding Mr. McClain’s legs. Defendant Ward helped secure Mr. McClain’s arm. Mr. McClain’s

   position was alternated through the entire incident, some time he was facing down so he could

   vomit on the ground, and other times, he was on his side in the “recovery position”. No other APD

   Defendants had any physical contact with Mr. McClain.



                                                  14
Case 1:20-cv-02389-DDD-NRN Document 25 Filed 10/23/20 USDC Colorado Page 15 of 35




          Once paramedics and Falck Ambulance arrived at the scene, the paramedics diagnosed Mr.

   McClain with excited delirium. Based upon this diagnosis, Mr. McClain was administered a dose

   of ketamine. Mr. McClain was placed in the ambulance. Shortly after, the paramedics noticed that

   Mr. McClain’s chest was not rising, and he did not have a pulse. Cardiopulmonary resuscitation

   and medication were administered. Mr. McClain was taken to the University of Colorado Hospital

   for treatment, where he later passed away.

          Mr. McClain’s blood toxicology was positive for marijuana and ketamine. The

   pathological finding of the blood ketamine concentration was noted to be within a therapeutic

   level. The autopsy revealed that Mr. McClain had a narrow left anterior descending coronary

   artery. The autopsy found no signs of traumatic asphyxiation, no injuries to the muscle of the neck,

   larynx, or a hyoid bone that would suggest injury to the neck.

          APD Defendants generally deny all allegations in the Complaint. Defendants Woodyard,

   Roedema and Rosenblatt were justified in the performance of the investigatory stop and based on

   observations by Defendant Roedema, of the carotid hold. A variety of APD Defendants, in their

   individual capacities, are entitled to the defense of qualified immunity based on various claims

   asserted in the Complaint and should be dismissed pursuant to Fed. R. Civ. P. 12(b)(6)4. The

   Complaint failed to state a viable claim as to failure to intervene allegation against APD

   Defendants Dittrich, Marrero, Root, Mullins-Orcutt, Dunson and Nunez. The Complaint failed to

   state a claim for excessive force against Defendants Leonard, Green and Ward. The Complaint

   failed to state a viable claim of equal protection against any and all APD Defendants. Moreover,



   4
    Defendants may seek a discovery stay after filing of a Motion to Dismiss pursuant to Fed. R.
   Civ. P. 12(b)(6).


                                                   15
Case 1:20-cv-02389-DDD-NRN Document 25 Filed 10/23/20 USDC Colorado Page 16 of 35




   the Complaint failed to state claims of battery and negligence causing wrongful death against APD

   Defendants Green, Leonard, Ward, Dittrich, Marrero, Root, Mullins-Orcutt, Dunson and Nunez.

   All APD Defendants reserve the right to assert any and all additional claims and defenses.

          The state-law claims brought by Plaintiffs are further barred by provisions of the Colorado

   Governmental Immunity Act, C.R.S. § 24-10-101, et seq., as well as the fact that these Defendants’

   actions were not willful, wanton, or malicious. Plaintiffs’ recovery, if any, is also limited and/or

   barred by the provisions of the Colorado Governmental Immunity Act. C.R.S. § 24-10-114.

          AFR Defendants:        On August 24, 2019, City of Aurora Firefighter Paramedics Peter

   Cichuniec and Jeremy Cooper were dispatched to a scene where Aurora Police Officers had

   detained Plaintiff McClain. Upon the arrival of Defendants Cichuniec and Cooper, Plaintiff

   McClain was exhibiting symptoms consistent with a diagnosis of excited delirium. Consistent with

   established protocols for treatment of agitated and/or combative patients, Defendants Cooper and

   Cichuniec requested that responding paramedics from Falck Ambulance Service draw up 500

   milligrams of the sedative ketamine. Paramedic Cooper then administered the 500 milligram

   ketamine dose intramuscularly into Plaintiff McClain’s deltoid muscle. Once the ketamine took

   effect, Plaintiff McClain was placed onto a pram and into a waiting ambulance. As Plaintiff

   McClain was being treated inside the ambulance and prepared for transport to the hospital, it was

   noticed Plaintiff McClain was not breathing. Defendant Cichuniec immediately checked for a

   pulse, found none, and so lifesaving protocols including CPR were immediately initiated. These

   lifesaving efforts were continued for the duration of transport to the hospital, where Plaintiff

   McClain was transferred to the care of hospital medical providers.

          Defendants Cichuniec and Cooper deny any negligent, intentionally tortious, or otherwise



                                                   16
Case 1:20-cv-02389-DDD-NRN Document 25 Filed 10/23/20 USDC Colorado Page 17 of 35




   unlawful conduct in connection with their treatment of Plaintiff McClain on August 24, 2019. At

   all times relevant to the allegations contained in Plaintiff’s Complaint, all actions by Defendants

   Cooper and Cichuniec were conducted in good faith and with the belief that their actions were

   lawful, reasonable, and consistent with their duties and obligations as Firefighter Paramedics for

   the City of Aurora under local, state and federal law and regulations. Neither did these Defendants

   engage in any conduct violative of Plaintiff’s constitutional rights or violative of law which was

   clearly established at the time of the actions complained of, and their actions were at all times

   objectively reasonable under the circumstances they confronted. Subject matter jurisdiction is

   therefore lacking, and these Defendants are entitled to qualified immunity with respect to the

   federal claims brought in Plaintiff’s Complaint. Furthermore, Plaintiffs’ Complaint and each and

   every claim for relief set forth therein fails to state a valid claim upon which the relief prayed for

   may be granted. The state-law claims brought by Plaintiffs are further barred by provisions of the

   Colorado Governmental Immunity Act, C.R.S. § 24-10-101, et seq., as well as the fact that these

   Defendants’ actions were not willful, wanton, or malicious. Plaintiffs’ recovery, if any, is also

   limited and/or barred by the provisions of the Colorado Governmental Immunity Act. C.R.S. § 24-

   10-114.

          At all times relevant, Defendants Cooper and Cichuniec were exercising their public duties

   pursuant to C.R.S. §§ 18-1-701 and 703.

          Plaintiffs have not sufficiently alleged causation and cannot establish that that their injuries,

   if any, were attributable to any actions or omissions on the part of Defendants Cooper or Cichuniec.

   Plaintiff McClain may have had a pre-existing medical condition amounting to a superseding cause

   mitigating or eliminating these Defendants’ liability, if any.



                                                     17
Case 1:20-cv-02389-DDD-NRN Document 25 Filed 10/23/20 USDC Colorado Page 18 of 35




          Plaintiffs’ injuries and damages, if any, were the result of Plaintiffs’ own negligent or

   unlawful conduct, or the negligent or unlawful conduct of a third party, which negligence and/or

   unlawful conduct operates to bar or reduce the negligence of these Defendants, if any. Plaintiffs

   have failed to mitigate their damages, if any, as required by law.

          Plaintiffs’ injuries and damages, if any, were the result of the negligence or unlawful

   actions or omissions of a third party or parties over whom these Defendants had no control nor

   exercised any right of control.

          At all times material, Plaintiff was accorded all rights, privileges and immunities

   guaranteed to him by the Constitution and laws of the United States and the State of Colorado.

          These Defendants’ acts were not motivated by any racial or otherwise discriminatory

   animus.

          These Defendants reserve the right to amend their answer and this scheduling order to

   add such other affirmative defenses as may become known through discovery or are supported

   by the evidence.

          Dr. Eric Hill: Dr. Hill is an emergency medicine physician who was not involved in any

   way in the events involving the tragic death of Elijah McClain. Dr. Hill’s only involvement

   related to the events set forth in Plaintiffs’ complaint relates to when, in 2018, at the request of

   Aurora Fire Rescue, he helped Aurora Fire Rescue apply to join the other almost 100 pre-

   hospital services who had obtained the State of Colorado waiver for use of Ketamine as a

   medication available for use by paramedics under certain circumstances. Dr. Hill did not violate

   anyone’s civil rights and was not in any way negligent. Dr. Hill incorporates by this reference

   the answer and affirmative defenses he will file in this case.



                                                    18
Case 1:20-cv-02389-DDD-NRN Document 25 Filed 10/23/20 USDC Colorado Page 19 of 35




          Aurora Defendants: Aurora Defendants generally deny all allegations in Plaintiffs’

   Complaint. Plaintiff has failed to state a Monell claim against Defendant Aurora. Furthermore,

   Defendant Aurora is not liable under a theory of respondeat superior pursuant to 42 U.S.C. § 1983.

   Monell v. New York City Dept. of Social Services, 436 U.S. 658 (1978). Defendant Aurora has

   provided sufficient training and supervision to its employees. To the extent that Plaintiff has failed

   to allege facts sufficient to support an underlying constitutional violation by any individual

   defendant, Plaintiffs’ claims against Defendant Aurora should be dismissed. Aurora Defendants

   reserve the right to assert any and all additional claims and defenses.

                                     4.     UNDISPUTED FACTS

          The following facts are undisputed:

          1.      Jurisdiction is conferred on this Court pursuant to 28 U.S.C. § 1331.

          2.      Jurisdiction supporting Plaintiffs’ claim for attorney fees and costs is conferred by

   42 U.S.C. § 1988.

          3.      Jurisdiction for Plaintiffs’ supplemental state law claims is conferred by 28 U.S.C.

   § 1367.

          4.      Venue is proper in the District of Colorado pursuant to 28 U.S.C. § 1391(b).

          5.      All of the events alleged herein occurred within the State of Colorado.

          6.      At all times relevant to the subject matter of this Complaint, the decedent Elijah

   McClain was a citizen of the United States of America and a resident of and domiciled in the

   State of Colorado.

          7.      At all relevant times, the decedent’s parents, Sheneen McClain and Lawayne

   Mosley, were and are the co-personal representatives of the Estate of Elijah McClain.



                                                    19
Case 1:20-cv-02389-DDD-NRN Document 25 Filed 10/23/20 USDC Colorado Page 20 of 35




          8.      Plaintiff Sheneen McClain is Elijah McClain’s biological mother.

          9.      At all times relevant to the subject matter of this Complaint, Ms. McClain was a

   citizen of the United States of America and a resident of and domiciled in the State of Colorado.

          10.     Plaintiff Lawayne Mosley is Elijah McClain’s biological father.

          11.     At all times relevant to the subject matter of this Complaint, Mr. Mosley was a

   citizen of the United States of America and a resident of and domiciled in the State of Colorado.

          12.     Defendant City of Aurora, Colorado (“Aurora”) is a municipality organized under

   the laws of the State of Colorado and is a “person” subject to suit under 42 U.S.C. § 1983.

          13.     The Aurora Police Department (“APD”) is a law enforcement agency that is part

   of the City of Aurora.

          14.     Aurora Fire Rescue (“AFR”) is a fire department that is part of the City of Aurora.

          15.     At all times relevant to the subject matter of this Complaint, Defendant City of

   Aurora was responsible for the oversight, supervision, discipline, and training of APD and AFR

   and their personnel.

          16.     At all times relevant to the subject matter of this Complaint, Defendant Nathan

   Woodyard was a citizen of the United States and a resident of and domiciled in Colorado.

          17.     At all relevant times, Defendant Woodyard was acting within the scope of his

   official duties and employment and under color of state law in his capacity as a law enforcement

   officer employed by the Aurora Police Department.

          18.     At all times relevant to the subject matter of this Complaint, Defendant Randy

   Roedema was a citizen of the United States and a resident of and domiciled in Colorado.

          19.     At all relevant times, Defendant Roedema was acting within the scope of his



                                                   20
Case 1:20-cv-02389-DDD-NRN Document 25 Filed 10/23/20 USDC Colorado Page 21 of 35




   official duties and employment and under color of state law in his capacity as a law enforcement

   officer employed by the Aurora Police Department.

          20.     At all times relevant to the subject matter of this Complaint, Defendant Jason

   Rosenblatt was a citizen of the United States and a resident of and domiciled in Colorado.

          21.     At all relevant times, Defendant Rosenblatt was acting within the scope of his

   official duties and employment and under color of state law in his capacity as a law enforcement

   officer employed by the Aurora Police Department.

          22.     At all times relevant to the subject matter of this Complaint, Defendant Matthew

   Green was a citizen of the United States and a resident of and domiciled in Colorado.

          23.     At all relevant times, Defendant Green was acting within the scope of his official

   duties and employment and under color of state law in his capacity as a law enforcement officer

   employed by the Aurora Police Department.

          24.     At all times relevant to the subject matter of this Complaint, Defendant Dale

   Leonard was a citizen of the United States and a resident of and domiciled in Colorado.

          25.     At all relevant times, Defendant Leonard was acting within the scope of his

   official duties and employment and under color of state law in his capacity as a Sergeant

   employed by the Aurora Police Department.

          26.     At all times relevant to the subject matter of this Complaint, Defendant Alicia

   Ward was a citizen of the United States and a resident of and domiciled in Colorado.

          27.     At all times, Defendant Ward was acting within the scope of her official duties

   and employment and under color of state law in her capacity as a law enforcement officer

   employed by the Aurora Police Department.



                                                   21
Case 1:20-cv-02389-DDD-NRN Document 25 Filed 10/23/20 USDC Colorado Page 22 of 35




          28.     At all times relevant to the subject matter of this Complaint, Defendant Kyle

   Dittrich was a citizen of the United States and a resident of and domiciled in Colorado.

          29.     At all relevant times, Defendant Dittrich was acting within the scope of his

   official duties and employment and under color of state law in his capacity as a law enforcement

   officer employed by the Aurora Police Department.

          30.     At all times relevant to the subject matter of this Complaint, Defendant Erica

   Marrero was a citizen of the United States and a resident of and domiciled in Colorado.

          31.     At all relevant times, Defendant Marrero was acting within the scope of her

   official duties and employment and under color of state law in her capacity as a law enforcement

   officer employed by the Aurora Police Department.

          32.     At all times relevant to the subject matter of this Complaint, Defendant James

   Root was a citizen of the United States and a resident of and domiciled in Colorado.

          33.     At all relevant times, Defendant James Root was acting within the scope of his

   official duties and employment and under color of state law in his capacity as a law enforcement

   officer employed by the Aurora Police Department.

          34.     At all times relevant to the subject matter of this Complaint, Defendant Jordan

   Mullins-Orcutt was a citizen of the United States and a resident of and domiciled in Colorado.

          35.     At all relevant times, Defendant Mullins-Orcutt was acting within the scope of his

   official duties and employment and under color of state law in his capacity as a law enforcement

   officer employed by the Aurora Police Department.

          36.     At all times relevant to the subject matter of this Complaint, Defendant Darren

   Dunson was a citizen of the United States and a resident of and domiciled in Colorado.



                                                   22
Case 1:20-cv-02389-DDD-NRN Document 25 Filed 10/23/20 USDC Colorado Page 23 of 35




          37.     At all relevant times, Defendant Dunson was acting within the scope of his

   official duties and employment and under color of state law in his capacity as a law enforcement

   officer employed by the Aurora Police Department.

          38.     At all times relevant to the subject matter of this Complaint, Defendant Rachel

   Nunez was a citizen of the United States and a resident of and domiciled in Colorado.

          39.     At all relevant times, Defendant Nunez was acting within the scope of her official

   duties and employment and under color of state law in her capacity as a Sergeant employed by

   the Aurora Police Department.

          40.     At all times relevant to the subject matter of this Complaint, Defendant Peter

   Cichuniec was a citizen of the United States and a resident of and domiciled in Colorado.

          41.     At all relevant times, Defendant Cichuniec was acting within the scope of his

   official duties and employment and under color of state law in his capacity as a Lieutenant and

   paramedic employed by Aurora Fire Rescue.

          42.     At all times relevant to the subject matter of this Complaint, Defendant Jeremy

   Cooper was a citizen of the United States and a resident of and domiciled in Colorado.

          43.     At all relevant times, Defendant Cooper was acting within the scope of his official

   duties and employment and under color of state law in his capacity as a paramedic employed by

   Aurora Fire Rescue.

          44.     At all times relevant to the subject matter of this Complaint, Defendant Eric Hill

   was a citizen of the United States and a resident of and domiciled in Colorado.

                             5.      COMPUTATION OF DAMAGES

          Plaintiffs: Plaintiffs claim declaratory and injunctive relief, as appropriate; economic



                                                   23
Case 1:20-cv-02389-DDD-NRN Document 25 Filed 10/23/20 USDC Colorado Page 24 of 35




   losses on all claims allowed by law, including but not limited to lost earnings, funeral/cremation

   expenses, and medical related expenses, in an amount to be determined at trial; compensatory

   and consequential damages, including, but not limited to, damages for emotional distress, loss of

   enjoyment of life, and other pain and suffering on all claims allowed by law in an amount to be

   determined at trial; punitive damages on all claims allowed by law and in an amount to be

   determined at trial; attorneys’ fees and the costs associated with this action, including expert

   witness fees, on all claims allowed by law; pre- and post-judgment interest at the lawful rate; any

   further relief that this court deems just and proper, and any other relief as allowed by law.

           Plaintiff Estate has suffered injuries and losses, including the death of Mr. McClain,

   entitling it to recover his compensatory and special damages, including, but not limited to, for

   loss of constitutional rights, loss of life, loss of relationships, loss of enjoyment of life, medical

   expenses, and his herein described horrific and terrifying pain and suffering during and leading

   up this fatal event, permanent lost earnings and earnings capacity for the expected productive

   working lifetime of Mr. McClain, who worked as a massage therapist, under the mortality tables

   and other special damages, all in amounts to be proven at trial.

           Plaintiffs Sheneen McClain and Lawayne Mosley have suffered and continue to suffer

   economic and non-economic damages, losses, and injuries in an amount to be determined by the

   jury at trial. These damages include, but are not limited to, funeral/cremation expenses and

   financial losses due to the financial benefits they would have reasonably been expected to

   receive from their son had he lived, pain and suffering, upset, grief, loss of society and

   companionship, impairment in the quality of their lives, inconvenience, anger, depression, and

   all other purely non-economic damages as allowed under the Colorado Wrongful Death Statute.



                                                      24
Case 1:20-cv-02389-DDD-NRN Document 25 Filed 10/23/20 USDC Colorado Page 25 of 35




   These Plaintiffs are therefore entitled to general and compensatory damages for such pain and

   suffering and emotional distress and to special damages.

          Other than economic damages, Plaintiffs’ damages are not of the type that can be tallied

   here. Plaintiffs have claims for their upset and feelings. Plaintiff Estate has claims for the loss

   of life of Mr. McClain. Plaintiffs have claims for punitive damages. These are not quantifiable

   other than by a jury. Damages for emotional distress, in particular, are not susceptible to the type

   of calculation contemplated by Rule 26(a)(1). “[C]ompensatory damages for emotional distress

   are necessarily vague and are generally considered a fact issue for the jury.” Williams v. Trader

   Pub. Co., 218 F.3d 481, 487 n.3 (5th Cir. 2000).

          Undersigned counsel will provide Defendants in this matter with whatever quantifiable

   evidence is obtained to show measurement of damages, but civil rights violations like this are not

   given to easy description of losses and instead require that the jury announce their value.

          A preliminary5 estimate of those categories of Plaintiffs’ damages that are readily

   calculable include the following:

          $214,180.46 in medical bills – UCHealth University of Colorado Hospital

          $29,307.00 in medical bills – University of Colorado Physicians

          $1,767.00 ambulance bill – Falck Rocky Mountain

          $1,814,900 - $3,508,900 in lost future earnings

          A more precise computation of Plaintiffs’ damages, to the extent Plaintiffs’ damages are

   subject to such computation, will be provided during the normal course of discovery, and will be



   5
     These estimates are preliminary only and will be supplemented as necessary as additional
   information becomes available.


                                                    25
Case 1:20-cv-02389-DDD-NRN Document 25 Filed 10/23/20 USDC Colorado Page 26 of 35




   determined by a jury in its sound discretion following a presentation of the evidence at trial in

   this matter.

              Punitive damages are sought against the individual Defendants based upon the

   egregious nature of Defendants’ conduct as set forth in the Complaint and to be proven at trial.

   Calculation of these damages and entitlements is premature and not susceptible to the type of

   calculation contemplated by Rule 26(a)(1).

             Aurora Defendants: Aurora Defendants are incurring damages in the form of attorneys’

   fees, expenses and court costs. Aurora Defendants’ damages are ongoing, continuing and,

   therefore, are not readily determined.

             APD Defendants:        APD Defendants are incurring damages in the form of attorneys’

   fees, expenses and court costs. APD Defendants’ damages are ongoing, continuing and, therefore,

   are not readily determined.

             AFR Defendants:        These Defendants are not currently accruing damages but reserve

   the right to pursue such damages as may accrue through the development of evidence and

   discovery, including but not limited to reasonable attorney’s fees.

             Dr. Eric Hill: Dr. Hill reserves the right to pursue attorney’s fees and costs as permitted

   by law.

                      6.      REPORT OF PRE-CONFERENCE DISCOVERY &
                               MEETING UNDER FED. R. CIV. P. 26(F)

             a.     Date of Rule 26(f) meeting: October 5, 2020.

             b.     Names of each participant and each party represented:

                       i.   Mari Newman, Michael P. Fairhurst, and Liana Orshan – Attorneys for
                            Plaintiffs



                                                      26
Case 1:20-cv-02389-DDD-NRN Document 25 Filed 10/23/20 USDC Colorado Page 27 of 35




                     ii.   Peter Morales and Isabelle Evans – Attorneys for Aurora Defendants

                    iii.   Jonathan M. Abramson and Yulia Nikolaevskaya – Attorneys for APD
                           Defendants

                    iv.    Michael Lowe and David Goddard – Attorneys for AFD Defendants

                     v.    Stephen J. Hensen – Attorney for Defendant Dr. Eric Hill

          c.       Proposed changes, if any, in timing or requirement of disclosures under

   Fed.R.Civ.P. 26(a)(1): None.

          d.       Statement as to when Rule 26(a)(1) disclosures were made or will be

   made: Rule 26(a)(1) disclosures were made on or before November 18, 2020.

          e.   The parties have not agreed to conduct informal discovery but will attempt to cooperate

   with informal requests for discrete documents to the extent feasible as the case unfolds.

          f.   The parties agree to take all reasonable steps to reduce discovery and

   reduce costs.

          g.   The parties do not anticipate that this case will involve extensive amounts of

   electronically stored information. The parties have taken steps to preserve any emails and

   other electronically stored information which may exist regarding this matter through the

   issuance of litigation hold letters. The parties agree that all electronically stored information

   may be produced in paper form. A party will only be required to produce electronically stored

   information in an electronic form if specifically requested with the form specified (i.e. with or

   without metadata, PDF or native form). The parties further agree to work cooperatively to

   avoid discovery disputes related to electronically stored information and to be guided by the

   Sedona Principles to resolve any disputes which may arise.




                                                     27
Case 1:20-cv-02389-DDD-NRN Document 25 Filed 10/23/20 USDC Colorado Page 28 of 35




            h.   Statement summarizing the parties’ discussions regarding the possibilities for

   promptly settling or resolving the case. Pursuant to Fed. R. Civ. P. 26(f), the parties have

   discussed the possibility for a prompt settlement of the case. The parties will report the result

   of any future settlement discussions to the Court as they deem necessary or useful.

                                            7.       CONSENT

            All parties have not consented to the exercise of jurisdiction of a magistrate judge.

                                 8.      DISCOVERY LIMITATIONS

            a.     Plaintiffs position: The parties agree to limit the number of depositions to 10 per

   side (or 10 for Plaintiffs and 3 per Defendant group6), exclusive of parties and experts.

            Defendants position: The parties agree to limit the number of depositions to 10 per group

   (Plaintiff, APD Defendants, AFR Defendants, Aurora Defendants and Dr. Hill), exclusive of

   parties and experts.

   Plaintiff shall be limited to 10 non-expert/non-party depositions.
   Defendants, collectively, shall be limited to 10 non-expert/non-party depositions.

            Both: The parties agree to limit the length of depositions to 7 hours unless a longer

   deposition is agreed to by the parties or ordered by the court.

            b.     Plaintiffs: Plaintiffs collectively shall be limited to fifteen (15) interrogatories to

   Defendants Woodyard, Roedema, Rosenblatt, Cooper, Cichuniec, and Hill; ten (10)

   interrogatories to each remaining APD Defendant, and twenty-five (25) interrogatories to

   Defendant City of Aurora. Each Defendant group (Aurora Defendants, APD Defendants, AFR

   Defendants, and Dr. Hill) may serve a total of ten (10) interrogatories to the Plaintiffs. Plaintiffs



   6
       Defendant groups are: APD Defendants, AFR Defendants, Aurora Defendants and Dr. Hill.


                                                      28
Case 1:20-cv-02389-DDD-NRN Document 25 Filed 10/23/20 USDC Colorado Page 29 of 35




   collectively shall be limited to ten (10) requests for production for each individual Defendant and

   forty (40) requests for production to Aurora. Plaintiffs shall be limited to fifteen (15) requests for

   admission to Woodyard, Roedema, Rosenblatt, Cooper, Cichuniec, and Hill; ten (10) requests for

   admission to the remaining individual Defendants; and thirty (30) requests for admission to

   Defendant City of Aurora.

          c.a.    Defendants: Plaintiffs collectively shall be limited to ten (10) fifteen (15)

   interrogatories to Defendants Woodyard, Roedema, Rosenblatt, Cooper, Cichuniec, and Hill;

   five (5) interrogatories to each remaining APD Defendant, and twenty-five (25) interrogatories to

   Defendant City of Aurora. Each Defendant group (Aurora Defendants, APD Defendants, AFR

   Defendants, and Dr. Hill) may serve a total of ten (10) interrogatories to the Plaintiffs. Plaintiffs

   collectively shall be limited to ten (10) fifteen (15) requests for production for each individual

   Defendant and thirty (30) thirty-five (35) requests for production to Aurora. Plaintiffs shall be

   limited to ten (10) fifteen (15) requests for admission to Woodyard, Roedema, Rosenblatt,

   Cooper, Cichuniec, and Hill; five (5) seven (7) requests for admission to the remaining

   individual Defendants; and twenty (20) twenty-five (25) requests for admission to Defendant

   City of Aurora. Each Defendant group (Aurora Defendants, APD Defendants, AFR Defendants,

   and Dr. Hill) may serve a total of ten (10) requests for production and ten (10) requests for

   admission to Plaintiffs.

          d.b.    Other Planning or Discovery Orders: The parties anticipate their submission to

   the Court of a proposed protective order for its review and approval to accommodate the

   exchange of confidential documents and other information during the discovery process.




                                                     29
Case 1:20-cv-02389-DDD-NRN Document 25 Filed 10/23/20 USDC Colorado Page 30 of 35




          e.c.     Plaintiff’s position: No one shall be permitted to carry any firearms during

   depositions at Plaintiffs’ counsel’s office. In the event that a deponent brings a firearm to a

   deposition, the firearm will be placed in a locked box or other secure location until the

   conclusion of the deposition.

                   Aurora and APD Defendants’ position: Per Aurora Police Department Policy,

   the Aurora and APD Defendants will not agree to APD officers disarming at depositions

   conducted in non-secure locations. The Aurora and APD Defendants will agree to officers

   disarming for depositions that take place at the Federal Courthouse.

          f.d.     The parties anticipate that until such time as the COVID-19 Pandemic is no

   longer an issue, any witness or party whose deposition is being taken has the right to appear

   remotely (via Zoom, WebEx, Teams or other similar forum).

                                9.      CASE PLAN AND SCHEDULE

       The plan and schedule must include the following items:

          a.       Deadline for Joinder of Parties and Amendment of Pleadings: January 6, 2020
                   2021.

          b.       Discovery Cut-off: August 23, 2021.

          c.       Dispositive Motion Deadline: September 22, 2021.

          d.       Expert Witness Disclosure

                 (1)   Statement regarding anticipated fields of expert testimony, if any:

                       a) Plaintiff: Plaintiff anticipates calling retained experts in the following

                          possible fields: police practices, emergency medicine, toxicology, forensic

                          pathology, emergency medical services practices, economic damages,

                          hedonic/enjoyment of life damages, psychological damages, and any


                                                     30
Case 1:20-cv-02389-DDD-NRN Document 25 Filed 10/23/20 USDC Colorado Page 31 of 35




                       expert necessary for rebuttal and/or impeachment purposes. Plaintiffs may

                       call experts in other areas as well.

                    b) Defendants: Defendants anticipate calling retained experts in the following

                       possible fields: police practices, emergency medicine, toxicology,

                       pharmacology (including but not limited to pharmacokinetics and

                       pharmacodynamics), forensic pathology, emergency medical services,

                       economic damages, psychological damages, enjoyment of life damages,

                       and any expert necessary for rebuttal and/or impeachment purposes.

                       Defendants may call experts in other areas as well.

              (2)   Each side shall be limited to a total of seven (7) retained expert

                    witnesses.

              (3)   The parties shall designate all affirmative experts and provide opposing

                    counsel with all information specified in Fed. R. Civ. P. 26(a)(2) on or

                    before May 17, 2021.

              (4)   The parties shall designate all rebuttal experts and provide opposing counsel

                    and any pro se party with all information specified in Fed. R. Civ. P. 26(a)

                    (2) on or before June 28, 2021. July 12, 2021

         e.     Deposition Schedule:

               Name of Deponent*       Date of Deposition      Time of       Expected Length
                                                               Deposition    of Deposition
              Sheneen McClain        TBD                      TBD           7 hours

              LaWayne Mosley         TBD                      TBD           7 hours




                                                 31
Case 1:20-cv-02389-DDD-NRN Document 25 Filed 10/23/20 USDC Colorado Page 32 of 35




              Nathan Woodyard         TBD                    TBD            7 hours
              Randy Roedema           TBD                    TBD            7 hours
              Jason Rosenblatt        TBD                    TBD            7 hours

              Matthew Green           TBD                    TBD            7 hours
             Dale Leonard             TBD                    TBD            7 hours
             Alicia Ward              TBD                    TBD            7 hours
             Kyle Dittrich            TBD                    TBD            7 hours
             Erica Marrero            TBD                    TBD            7 hours
             James Root               TBD                    TBD            7 hours
             Jordan Mullins-Orcutt TBD                       TBD            7 hours
             Darren Dunson            TBD                    TBD            7 hours
             Rachel Nunez             TBD                    TBD            7 hours
             Vanessa Wilson           TBD                    TBD            7 hours
             Peter Cichuniec          TBD                    TBD            7 hours
             Jeremy Cooper            TBD                    TBD            7 hours
             Eric Hill                TBD                    TBD            7 hours
             30(b)(6)                 TBD                    TBD            TBD
             representative(s) of
             Defendant City of
             Aurora, CO

             Other individuals        TBD                    TBD            TBD
             disclosed by the
             parties in their
             disclosures and
             discovery responses


         * The Parties reserve the right to take additional depositions of persons identified
           in the Parties’ disclosures and through the course of discovery.




                                                  32
Case 1:20-cv-02389-DDD-NRN Document 25 Filed 10/23/20 USDC Colorado Page 33 of 35




            f.      Deadline for Interrogatories: All interrogatories must be served at least 30 45 days

   prior to the discovery cut-off.

            g.      Deadline for Requests for Production and Admission: All requests for production

   and requests for admission must be served at least 30 45 days prior to the discovery cut-off.

                                10. DATES FOR FURTHER CONFERENCES

            a.      Telephonic Status conferences will be held in this case at the following dates and

   times:

   _January 6, 2021 at 2:00 PM

   ________________________________________________________.

            b.      A final pretrial conference will be held in this case on _to be set before Judge

   Domenico___________at o’clock ___m. A Final Pretrial Order shall be prepared by the parties and

   submitted to the court no later than seven (7) days before the final pretrial conference.

                                    11. OTHER SCHEDULING ISSUES

            a.       Statement of those discovery or scheduling issues, if any, on which counsel,

   after a good faith effort, were unable to reach an agreement:

                    (1)     As set out in section 8.e, above, Aurora and APD Defendants object to

                            Plaintiff’s proposal to include the language in the Scheduling Order that

                            prohibits attendants from having firearms on the premises during any

                            deposition at Plaintiffs’ counsel’s office.

            b.       Statement of anticipated length of trial to the jury: Fifteen (15) days.

            c.       The Parties do not anticipate conducting any pretrial proceedings at the

   District Court’s facilities in Colorado Springs, Grand Junction or Durango.



                                                         33
Case 1:20-cv-02389-DDD-NRN Document 25 Filed 10/23/20 USDC Colorado Page 34 of 35




                         12. NOTICE TO COUNSEL AND PRO SE PARTIES

           The parties filing motions for extension of time or continuances must comply with

   D.C.Colo.LCivR 6.1(c) by submitting proof that a copy of the motion has been served upon

   the moving attorney’s client, all attorneys of record, and all pro se parties.

           Counsel will be expected to be familiar and to comply with the Pretrial and Trial

   Procedures or Practice Standards established by the judicial officer presiding over the trial of

   this case.

           With respect to discovery disputes, parties must comply with D.C.Colo.LCivR 7.1(a).

           Counsel and unrepresented parties are reminded that any change of contact

   information must be reported and filed with the Court pursuant to the applicable local rule.

                13. AMENDMENTS TO DISCOVERY AND SCHEDULING ORDER

           The Scheduling Order may be altered or amended only upon a showing of good cause.

           DATED this ___22nd___ day of __October___________ 2020.

                                                  BY THE COURT:




                                                  ____________________________________
                                                  N. Reid Neureiter
                                                  United States Magistrate Judge

   APPROVED:

   s/ Mari Newman                                     s/ Isabelle Evans
   ________________________                           _________________________
    Mari Newman                                          Peter Morales
    Michael P. Fairhurst                                 Isabelle Evans
    Liana Orshan                                         Aurora City Attorney’s Office
    KILLMER, LANE & NEWMAN, LLP                          15151 E. Alameda Parkway, Suite 5300


                                                     34
Case 1:20-cv-02389-DDD-NRN Document 25 Filed 10/23/20 USDC Colorado Page 35 of 35




    1543 Champa Street, Suite 400                   Aurora, CO 80012
    Denver, CO 80202                                Telephone: (303) 739-7030
    mnew@kln-law.com                                Facsimile: (303) 739-7042
    mfairhurst@kln-law.com                          pmorales@auroragov.org
    lorshan@kln-law.com                             ievans@auroragov.org
    Attorneys for Plaintiff                         Attorneys for Defendant City of Aurora, and
                                                    Defendants Woodyard, Roedema, Rosenblatt, Green,
                                                    Leonard, Ward, Dittrich, Marrero, Root, Mullins-
    s/ Stephen J. Hensen                            Orcutt, Dunson, Nunez, Cichuniec, and Cooper in
    ___________________________                     their official capacities (“Aurora Defendants”)
    Stephen J. Hensen
    Hensen | DuWaldt
    1001 Bannock St., Suite 39                      s/ Jonathan M. Abramson
    Denver, CO 80204                                ____________________________
    303-223-0773 p                                  Jonathan M. Abramson
    Mobile: 303-895-4199 c                          Yulia Nikolaevskaya
    steve@hendulaw.com                              Kissinger & Fellman, P.C.
    Attorney for Defendant Dr. Eric Hill            3773 Cherry Creek N. Dr., #900
                                                    Denver, CO 80209
                                                    Telephone: 303-320-6100
    s/ Michael Lowe                                 Facsimile: 303-327-8601
    ____________________________                    jonathan@kandf.com
    Michael Lowe                                    julie@kandf.com
    David Goddard                                   Attorneys for Defendants Dittrich, Dunson, Green,
    Bruno, Colin & Lowe, P.C.                       Leonard, Marrero, Mullins-Orcutt, Nunez, Roedema,
    1999 Broadway, Suite 4300                       Root, Rosenblatt, Ward, and Woodyard in their
    Denver, Colorado 80202                          individual capacities (“APD Defendants”)
    P: 303.831.1099
    F: 303.831.1088
    MLowe@brunolawyers.com
    dgoddard@brunolawyers.com
    Attorneys for Defendants Cichuniec and Cooper
    in their individual capacities (“AFR
    Defendants”)




                                               35
